
	

113 S32 IS: Child Custody Protection Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 32
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Portman introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit taking
		  minors across State lines in circumvention of laws requiring the involvement of
		  parents in abortion decisions.
	
	
		1.Short titleThis Act may be cited as the
			 Child Custody Protection Act of
			 2013.
		2.Transportation
			 of minors in circumvention of certain laws relating to abortion
			(a)In
			 generalTitle 18, United States Code, is amended by inserting
			 after chapter 117 the following:
				
					117ATransportation
				of minors in circumvention of certain laws relating to abortion
						
							Sec.
							2431. Transportation of minors in
				  circumvention of certain laws relating to abortion.
							2432. Transportation of
				  minors in circumvention of certain laws relating to incest.
						
						2431.Transportation
				of minors in circumvention of certain laws relating to abortion
							(a)DefinitionsIn
				this section—
								(1)the term
				law requiring parental involvement in a minor’s abortion decision
				means a law in force in the State in which a minor resides—
									(A)that requires,
				before an abortion is performed on the minor—
										(i)notification to,
				or consent of, a parent of the minor; or
										(ii)judicial
				authorization from a State court; and
										(B)that does not
				provide as an alternative to the requirements described in subparagraph
				(A)—
										(i)notification to,
				or consent of, an individual who is not a parent of the minor; or
										(ii)authorization
				from an entity that is not a State court;
										(2)the term
				parent means—
									(A)a parent or
				guardian;
									(B)a legal
				custodian; or
									(C)an individual
				standing in loco parentis who has care and control of a minor, with whom the
				minor regularly resides, and who is designated by a law requiring parental
				involvement in the minor's abortion decision as an individual to whom
				notification, or from whom consent, is required;
									(3)the term
				minor means an individual who is not older than the maximum age
				requiring parental notification or consent, or judicial authorization from a
				State court, under a law requiring parental involvement in a minor's abortion
				decision; and
								(4)the term
				State includes the District of Columbia and any commonwealth,
				possession, or other territory of the United States.
								(b)Offense
								(1)GenerallyExcept
				as provided in subsection (c), whoever knowingly transports a minor across a
				State line, with the intent that the minor obtain an abortion, and thereby in
				fact abridges the right of a parent of the minor under a law requiring parental
				involvement in a minor's abortion decision, shall be fined under this title or
				imprisoned not more than 1 year, or both.
								(2)DefinitionFor
				purposes of this subsection, an abridgement of the right of a parent of a minor
				occurs if an abortion is performed on the minor, in a State other than the
				State in which the minor resides, without the parental consent or notification,
				or the judicial authorization, that would have been required under a law
				requiring parental involvement in a minor's abortion decision, had the abortion
				been performed in the State where the minor resides.
								(c)Exceptions
								(1)Life-endangering
				conditionsThe prohibition under subsection (b) shall not apply
				in the case of an abortion that is necessary to save the life of a minor
				because her life is endangered by a physical disorder, physical injury, or
				physical illness, including a life-endangering physical condition caused by or
				arising from the pregnancy itself.
								(2)Minors and
				parentsA minor transported in violation of this section, and any
				parent of the minor, may not be prosecuted or sued for a violation of this
				section, a conspiracy to violate this section, or an offense under section 2 or
				3 based on a violation of this section.
								(d)Affirmative
				defenseIt is an affirmative defense to a prosecution for an
				offense, or to a civil action, based on a violation of this section that the
				defendant reasonably believed, based on information the defendant obtained
				directly from a parent of the minor or other compelling facts, that before the
				minor obtained the abortion, the parental consent or notification, or judicial
				authorization, that would have been required under the law requiring parental
				involvement in a minor's abortion decision, had the abortion been performed in
				the State where the minor resides, took place.
							(e)Civil
				actionAny parent who suffers harm from a violation of subsection
				(b) may obtain appropriate relief in a civil action, unless the parent has
				committed an act of incest with the minor who was transported in violation of
				subsection (b).
							2432.Transportation
				of minors in circumvention of certain laws relating to incestNotwithstanding section 2431(c)(2), whoever
				has committed an act of incest with a minor and knowingly transports the minor
				across a State line with the intent that the minor obtain an abortion, shall be
				fined under this title or imprisoned not more than 1 year, or
				both.
						.
			(b)Technical and
			 conforming amendmentThe table of chapters for part I of title
			 18, United States Code, is amended by inserting after the item relating to
			 chapter 117 the following:
				
					
						117A.Transportation of minors in circumvention of certain laws
				  relating to
				  abortion2431.
					
					.
			
